Citation Nr: 0335589	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  96-31 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to Dependent's Educational Assistance under 
Chapter 35 of the United States Code.

(The issues of entitlement to compensation under 38 U.S.C.A. 
§ 1151, increased evaluations for post-traumatic stress 
disorder, shell fragment wounds of the left ankle, muscle 
group XIII of the right leg, and muscle group XII of the left 
leg and entitlement to a total disability evaluation based on 
individual unemployability (TDIU) will be the subjects of a 
separate Board decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The veteran served on active duty from July 1967 to October 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  

The veteran submitted a substantive appeal in regard to the 
issue on appeal in May 2000.  At that time he requested that 
he be afforded a Travel Board hearing in his case.  The 
veteran withdrew his request for hearing in August 2000.  See 
38 C.F.R. § 20.704(e) (2003).  


REMAND

Dependents' Educational Assistance (DEA) benefits under 
Chapter 35, Title 38, United States Code, may be paid to a 
spouse or child of a veteran who:  (1) died as a result of a 
service-connected disability; (2) has a total disability 
permanent in nature resulting from a service-connected 
disability; (3) died while a total and permanent service-
connected disability was in existence; or (4) is on active 
duty as a member of the Armed Forces and, for a period of 
more than 90 days, has been listed by the Secretary concerned 
as missing in action, captured in line of duty by a hostile 
force, or forcibly detained or interned in line of duty by a 
foreign Government or power.  38 U.S.C.A. §§ 3500, 3501 (West 
2002); 38 C.F.R. §§ 3.807, 21.3021 (2003).

The veteran is still alive and is not on active duty.  
Accordingly, entitlement to the benefit sought can only be 
established if the veteran is found to have a total 
disability, permanent in nature, that is the result of 
service-connected disability(ies).

In that regard, the veteran has a separate claim pending 
wherein he is seeking increased evaluations for 4 service-
connected disabilities and entitlement to a TDIU rating.  In 
addition, the veteran is already rated at 100 percent for 
prostate cancer, and is seeking compensation under 
38 U.S.C.A. § 1151 for residuals of a stroke, claimed to be 
the result of medication prescribed at a VA medical center.  
That claim was remanded for additional development.  The 
resolution of those claims could have a direct impact on the 
veteran's eligibility for DEA benefits.

Further, the Board notes that the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), was enacted in November 2000, during 
the pendency of the veteran's underlying claim for 
entitlement to benefits.  VA has also issued final 
regulations to implement these statutory changes that are 
applicable to this claim.  See Duty to Assist, 66 Fed. Reg. 
45,620-32. (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)); VAOPGCPREC 7-03.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), which are not applicable in this case, 
the changes "merely implement the VCAA and do not provide 
any rights other than those provided by the VCAA."  See 66 
Fed. Reg. at 45,629.  The veteran was never provided notice 
of the VCAA, or VA's duty to provide notice and duty to 
assist as part of the development of his claim.

The VCAA, and its implementing regulations, require that VA 
provide specific notice to claimants regarding information 
needed to complete an application for benefits as well as 
specific notice regarding information or evidence required to 
substantiate a claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159 to provide adequate 
notice).  VA also has a duty to assist claimants in the 
development of their claims.  The United States Court of 
Appeals for Veterans Claims (Court) has strictly interpreted 
the requirements to provide the required notice and the duty 
to assist in the development of a claim.  Accordingly, the 
veteran must be informed of the information or evidence 
necessary to substantiate his claim for entitlement to DEA 
benefits.

In a decision promulgated in September 2003, Paralyzed 
Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. 2003), the United States Court of Appeals for the 
Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C.§ 5103(b)(1).  The Court made a conclusion similar 
to the one reached in Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The Federal Circuit found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a § 5103 notice is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Therefore, the RO must inform the veteran that 
notwithstanding the information found at 38 C.F.R. 
§ 3.159(b)(1), a full year is allowed to respond to a VCAA 
§ 5103 notice.  

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims 
file and ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are 
fully complied with and satisfied.  
See also 38 C.F.R. § 3.159 (2003).  
The veteran should be specifically 
told of the information or evidence 
he should submit, if any, and of the 
information or evidence that VA will 
obtain with respect to his claim.  
38 U.S.C.A. § 5103(a) (West 2002).  
He should also be told of the period 
for response as set forth in 
38 U.S.C.A. § 5103(b) (West 2002), 
if applicable.  

2.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issue on 
appeal.  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case (SSOC) and afforded an 
opportunity to respond before the 
record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, see 38 U.S.C.A. § 5103(b) (West 2002), the case 
should be returned to the Board for further appellate review, 
if in order.  By this remand, the Board intimates no opinion 
as to any final outcome warranted.  No action is required of 
the veteran until he is notified by the RO.  The veteran has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

